424 So. 2d 80 (1982)
Manuel BASCOY and Angel Sotolongo, Appellants,
v.
The STATE of Florida, Appellee.
Nos. 81-2661, 81-2663.
District Court of Appeal of Florida, Third District.
December 14, 1982.
Rehearing Denied January 21, 1983.
Pollack, Komorowski & Headley and John Lipinski, Miami, for appellants.
Jim Smith, Atty. Gen. and Charles A. Stampelos and William Thomas, Asst. Attys. Gen., for appellee.
Before HUBBART, C.J., and BASKIN and FERGUSON, JJ.
PER CURIAM.
Where the defendants were stopped by an officer for minor traffic infractions of such a nature that any citizen committing them could have routinely been stopped, that the officer "possibly" would not have stopped defendants but for further suspicion that they were also engaged in criminal activity did not render it an unlawful "pretext" stop. See State v. Holmes, 256 So. 2d 32 (Fla. 2d DCA 1972), writ discharged on different issue, 273 So. 2d 753 (Fla. 1973) (where defendant was observed by an officer to have committed an offense of a nature for which any citizen would have been arrested, the arrest for the traffic offense was not a "pretext" though officer also suspected that defendant was a robber). The other issues raised as error are without merit.
Affirmed.